Case: 1:16-cv-08637 Document #: 4383 Filed: 03/02/21 Page 1 of 1 PageID #:293431

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                     Plaintiff,
v.                                                     Case No.: 1:16−cv−08637
                                                       Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 2, 2021:


        MINUTE entry before the Honorable Thomas M. Durkin: Telephone hearing as to
the Motion for Preliminary Approval of Settlement Agreements Between End−User
Consumer Plaintiffs and Tyson, Fieldale, Peco Foods and George's Defendants [4376] is
set for 3/22/2021 at 9:30 a.m. To join the telephone conference, dial 877−402−9757,
Access Code 4410831. Members of the public and media will be able to call in to listen to
this hearing. Please be sure to keep your phone on mute when you are not speaking.
Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of
these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
